                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    ELIZABETH SUSAN ANDERSON,                    )
                                                 )
                      Plaintiff,                 )
                                                 )
            vs.                                  )   Civil Action No. 1:18-204
                                                 )
    ANDREW M. SAUL, Commissioner of              )
    Social Security, 1                           )
                                                 )
                      Defendant.                 )
                                                 )
                                                 )
    AMBROSE, Senior District Judge


                                          OPINION
                                            and
                                       ORDER OF COURT

                                           SYNOPSIS

         Pending before the Court are Cross-Motions for Summary Judgment. [ECF Nos. 8, 11].

Both parties have filed Briefs in Support of their Motions. [ECF Nos. 9, 12]. After careful

consideration of the submissions of the parties, and based on my Opinion set forth below, I am

granting Plaintiff’s Motion for Summary Judgment and denying Defendant’s Motion for Summary

Judgment. The case is remanded to the Commissioner for further proceedings consistent with

the Opinion that follows.

                                        I. BACKGROUND

         Plaintiff has brought this action for review of the final decision of the Commissioner of




1Andrew M. Saul became the Commissioner of Social Security on June 18, 2019, and is automatically
substituted as the Defendant in this suit pursuant to Federal Rule of Civil Procedure 25(d).


                                                 1
Social Security (“Commissioner”) denying her application for Disability Insurance Benefits (“DIB”)

under Title II of the Social Security Act (“Act”). On or about February 3, 2014, Plaintiff applied

for DIB. [ECF No. 6-2, at 17]. In her application, she alleged that since July 15, 2011, she had

been disabled due to chronic fatigue syndrome/CFIDS, headaches, and Hashimoto’s Disease.

[ECF Nos. 6-6 (Ex. 1D), 6-7 (Ex. 2E)]. Her date last insured is December 31, 2016. [ECF No.

6-2, at 19]. 2 The state agency denied her claims initially, and she requested an administrative

hearing. Administrative Law Judge (“ALJ”) Sharon Seeley held a hearing on April 24, 2017, at

which Plaintiff was represented by counsel. [ECF No. 6-2, at 29-55]. Plaintiff appeared at the

hearing and testified on her own behalf. Id. A vocational expert was available but did not testify

at the hearing. Id. at 17. In a decision dated July 10, 2017, the ALJ found that Plaintiff did not

have a severe impairment or combination of impairments and, therefore, was not disabled under

the Act. Id. at 18-24. Plaintiff requested review of the ALJ’s determination by the Appeals

Council, and, on June 4, 2018, the Appeals Council denied Plaintiff’s request for review. Id. at

1-4. Having exhausted all of her administrative remedies, Plaintiff filed this action.

        The parties have filed Cross-Motions for Summary Judgment. [ECF Nos. 8, 11]. The

issues are now ripe for my review.

                                      II.      LEGAL ANALYSIS

                                    A.      STANDARD OF REVIEW

        The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Regardless of “the meaning of ‘substantial’ in other contexts, the threshold for such


2To receive DIB, Plaintiff must establish that she became disabled prior to December 31, 2016, the date
on which her insured status expired, or “date last insured.” 42 U.S.C. §§ 423(a)(1)(A), (c)(1)(B); 20 C.F.R.
§ 404.131(a).


                                                     2
evidentiary sufficiency is not high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (U.S. 2019).

Substantial evidence has been defined as “more than a mere scintilla.” Ventura v. Shalala, 55

F.3d 900, 901 (3d Cir. 1995) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). “It

means – and means only – such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Biestek, 139 S. Ct. at 1154. The Commissioner’s findings

of fact, if supported by substantial evidence, are conclusive. 42 U.S.C. § 405(g); Dobrowolsky v.

Califano, 606 F.2d 403, 406 (3d Cir. 1979). A district court cannot conduct a de novo review of

the Commissioner’s decision or re-weigh the evidence of record. Palmer v. Apfel, 995 F. Supp.

549, 552 (E.D. Pa. 1998).      Where the ALJ's findings of fact are supported by substantial

evidence, a court is bound by those findings, even if the court would have decided the factual

inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999). To determine whether a

finding is supported by substantial evidence, however, the district court must review the record

as a whole. See 5 U.S.C. § 706.

       To be eligible for social security benefits, the plaintiff must demonstrate that she cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. § 1382(a)(3)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).

       The Commissioner has provided the ALJ with a five-step sequential analysis to use when

evaluating the disabled status of each claimant.        20 C.F.R. § 404.1520.        The ALJ must

determine: (1) whether the claimant is currently engaged in substantial gainful activity; (2) if not,

whether the claimant has a severe impairment; (3) if the claimant has a severe impairment,

whether it meets or equals the criteria listed in 20 C.F.R. pt. 404, subpt. P, app. 1; (4) if the



                                                 3
impairment does not satisfy one of the impairment listings, whether the claimant’s impairments

prevent her from performing her past relevant work; and (5) if the claimant is incapable of

performing her past relevant work, whether she can perform any other work which exists in the

national economy, in light of her age, education, work experience and residual functional capacity.

20 C.F.R. § 404.1520. The claimant carries the initial burden of demonstrating by medical

evidence that she is unable to return to her previous employment (steps 1-4). Dobrowolsky, 606

F.2d at 406. Once the claimant meets this burden, the burden of proof shifts to the Commissioner

to show that the claimant can engage in alternative substantial gainful activity (step 5). Id.

        A district court, after reviewing the entire record may affirm, modify, or reverse the decision

with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745 F.2d 210,

221 (3d Cir. 1984).

B.      WHETHER THE ALJ ERRED IN CONCLUDING THAT PLAINTIFF’S IMPAIRMENTS
        WERE NON-SEVERE

        Plaintiff argues that the ALJ erred at step two of the sequential evaluation process in

determining that she did not have any severe impairments or combination of impairments. [ECF

No. 9, at 4-17]. The step-two inquiry into an impairment’s severity “is a de minimis screening

device to dispose of groundless claims.” Newell v. Comm’r of Soc. Sec., 347 F.3d 541, 546 (3d

Cir. 2003). As set forth in 20 C.F.R. § 404.1522(a), an impairment or combination of impairments

is not severe if it does not significantly limit a claimant’s physical or mental ability to do basic work

activities. The regulations define basic work activities as the abilities or aptitudes necessary to

do most jobs, including mental activities such as understanding, carrying out, and remembering

simple instructions; use of judgment; responding appropriately to supervision, co-workers, and

usual work situations; and dealing with changes in a routine work setting.                20 C.F.R. §

404.1522(b).    Thus, an impairment is not severe if the evidence establishes only a slight


                                                   4
abnormality that has no more than a minimal effect on an individual’s ability to work. Newell, 347

F.3d at 546; Mays v. Barnhart, 78 F. App’x 808, 811 (3d Cir. 2003); S.S.R. 85-28. Any doubt as

to whether the step-two showing has been made must be resolved in favor of the claimant.

Newell, 347 F.3d at 546-47; see also McCrea v. Comm’r of Soc. Sec., 370 F.3d 357, 361 (3d Cir.

2004) (noting that “because step two is to be rarely utilized as basis for the denial of benefits . . .

, its invocation is certain to raise a judicial eyebrow”). Although the Court of Appeals for the Third

Circuit has commented that the Commissioner’s determination to deny an applicant’s request for

benefits at step two should be reviewed with close scrutiny, it also has made clear that it does not

suggest that a reviewing court apply a more stringent standard of review in such cases. McCrea,

370 F.3d at 360. Rather, “[t]he Commissioner’s denial at step two, like one made at any other

step in the sequential analysis, is to be upheld if supported by substantial evidence on the record

as a whole.” Id. at 360-61.

       In her opinion, the ALJ concluded that Plaintiff had the following medically determinable

impairments: Hashimoto’s disease (a thyroid impairment) and obesity. [ECF No. 6-2, at 19].

She subsequently found, however, that Plaintiff’s impairments did not significantly limit her ability

to perform basic work-related activities for 12 consecutive months and, therefore, were non-

severe as defined in the applicable regulations. Id. at 19-24. Because the ALJ did not find any

severe impairments, she did not proceed to the subsequent steps of the disability analysis.

       Plaintiff’s argument challenging the ALJ’s step two finding is three-fold: (1) she contests

the ALJ’s treatment of the consultative examiner’s opinion; (2) she argues that the ALJ

impermissibly substituted her lay opinion for that of the treating and examining experts; and (3)

she contends that the ALJ’s credibility assessment was deficient and that she erroneously failed

to consider her stellar work history. [ECF No. 9].       For the reasons set forth below, I agree in



                                                  5
part.

        As an initial matter, I note that, although Plaintiff’s brief focuses primarily on the question

of severity, the ALJ only reached this question with respect to two of her alleged impairments –

Hashimoto’s disease and obesity. As to Plaintiff’s other alleged conditions, including chronic

fatigue syndrome and fibromyalgia, the ALJ found that they were not medically determinable

impairments within the meaning of the Act. [ECF No. 6-2]. Before considering severity, an ALJ

must first establish that a claimant’s alleged ailments are medically determinable impairments.

See 20 C.F.R. § 404.1521. 3 A medically determinable impairment “must result from anatomical,

physiological, or psychological abnormalities that can be shown by medically acceptable clinical

and laboratory diagnostic techniques . . . [and] must be established by objective medical

evidence.” Id. A mere diagnosis or subjective statement of symptoms alone is insufficient to

demonstrate a medically determinable impairment for social security purposes. Id.; see also

S.S.R. 14-1p; S.S.R. 12-2p.

        As such, the threshold question, at least as to Plaintiff’s fibromyalgia and chronic fatigue

syndrome, is not as Plaintiff suggests whether the conditions are severe, but whether they are

medically determinable.      Nevertheless, I find that the ALJ failed to evaluate the medical

determinability of Plaintiff’s alleged chronic fatigue syndrome sufficiently enough to permit

meaningful review. In the case of fibromyalgia and chronic fatigue syndrome, the Social Security

Administration has issued specific policy rulings to provide guidance on establishing a medically

determinable impairment.        See S.S.R. 14-1p (chronic fatigue syndrome); S.S.R. 12-2p



3 Effective March 27, 2017, 20 C.F.R. § 404.1521 replaced 20 C.F.R. § 404.1508 as the regulation

addressing the criteria needed to establish a medically determinable impairment. See 20 C.F.R. §
404.1521; see also 81 Fed. Reg. 62560-01, 2016 WL 4702272. This effective date occurred after Plaintiff
filed her claim, but before the administrative hearing. There are no material differences between the two
versions of the regulation that affect my analysis with respect to Plaintiff’s appeal.

                                                   6
(fibromyalgia). In her opinion, the ALJ cited both of these rulings in the context of her analysis.

[ECF No. 6-2, at 21].     Although the ALJ then proceeded to provide a thorough multi-page

explanation of Plaintiff’s alleged fibromyalgia pursuant to S.S.R. 12-2p, she neglected to perform

a similar analysis of chronic fatigue syndrome under S.S.R. 14-1p beyond a mere citation to the

ruling and commentary about the inefficacy of Plaintiff’s representative at the hearing. Id.

       Although there is no magic language the ALJ is required to employ, her failure to elaborate

on S.S.R. 14-1p or its application to Plaintiff’s case is concerning, especially given ruling 14-1p’s

admonition that research into the etiology and manifestations of CFS is ongoing, there is no

definitive laboratory test to establish the existence of CFS, and the list of acceptable medical signs

and laboratory findings is not all-inclusive. While I agree with the ALJ that the medical records

are decidedly sparse in this case, I disagree with her that the records fail to reflect a CFS diagnosis

and at least some discussion of Plaintiff’s symptoms and clinical findings regarding the same.

See, e.g., ECF No. 5F, 6F, 8F, 11F. The ALJ’s lack of discussion in this regard prevents me

from knowing whether she considered and rejected Plaintiff’s CFS complaints based on a

reasoned application of Ruling 14-1p and proper evaluation of the record evidence, or if she

simply dismissed Plaintiff’s complaints out of hand.         Accordingly, I agree that remand is

necessary on this issue. In so ruling, I make no finding that Plaintiff’s alleged CFS or other

alleged impairments are medically determinable impairments and/or that they are severe

impairments within the meaning of the regulations. I simply find that I am unable to discern the

ALJ’s reasoning in this regard without engaging in improper speculation.

       Next, and more significantly, I agree with Plaintiff that the ALJ’s consideration of

consultative examiner, Ted Woods’s opinion, also necessitates remand.                As both parties

indicate, the ALJ gave the June 16, 2014 opinion of CE Dr. Woods great weight. [ECF NO. 6-2,



                                                  7
at 22-23 (citing Ex. 7F)]. Dr. Woods’s medical source statement and accompanying narrative

regarding Plaintiff documented few physical limitations and showed few if any restrictions on her

range of motion, use of hands and feet, ability to stand and walk for a total of eight hours, postural

activities, daily activities, or environmental exposure, and the ALJ cited the opinion as evidence

in support of her finding that Plaintiff did not have a severe impairment. [ECF No. 6-8 (Ex. 7F)].

As Plaintiff notes, however, Dr. Woods’s opinion also contains a lifting restriction of 21-100

pounds only occasionally (up to 1/3 of the time) and 11-20 pounds frequently (1/3-2/3 of the time);

as well as a carrying restriction of 21-100 pounds only occasionally. Id. Despite the fact that

the regulations expressly list lifting as a basic work activity, the ALJ did not address Dr. Woods’s

lifting restriction or explain why the restriction would have no more than a minimal effect on

Plaintiff’s ability to work for purposes of the step two severity analysis. Although the remainder

of Dr. Woods’s report is undeniably non-restrictive, I cannot ignore the lifting/carrying restriction

in this instance or hold that the failure to discuss it is harmless error, especially where, as here,

the ALJ did not make any findings past step two of the disability analysis and Plaintiff represents

that the restriction, if accepted, would preclude her from performing her past relevant work as an

order inspector/packer because the job required her to lift fifty or more pounds on a frequent basis.

[ECF No. 9, at 7]. Plaintiff also represents that the lifting and carrying restrictions would restrict

Plaintiff to, at most, light work which would direct a finding of disabled under the grid rules. See

id.

        It is not my place to decide these issues in the first instance, so I make no determination

as to Plaintiff’s ability to perform her past relevant work and/or any other substantial gainful activity

in the economy. However, given the de minimis step two threshold coupled with the question

marks outlined above and the courts’ admonition that any doubts as to whether the step-two



                                                   8
showing has been made must be resolved in favor of the claimant, I am constrained to order

remand in this case.         See, e.g., S.S.R. 85-28 (noting that even where medical evidence

establishes only slight abnormalities, but evidence shows that the person cannot perform his or

her past relevant work, a denial at the “not severe” stage is inappropriate and that further

evaluation of the claimant’s ability to do other work considering age, education, and work

experience is necessary).

        Defendant’s argument in opposition to this point is unhelpful and unpersuasive.

Specifically, Defendant notes that the ALJ can give a medical opinion great weight without being

required to adopt the opinion’s findings in their entirety. [ECF No. 12, at 7-8]. Although this

statement is true as a general concept, there is no indication that the ALJ rejected or otherwise

chose not to adopt Dr. Woods’s lifting/carrying restrictions in this case. To the contrary, the ALJ

specifically reiterated the lifting and carrying restrictions in her opinion. [ECF No. 6-2, at 22-23

(citing Ex. 7F)]. The case to which Defendant cites in support of his point is likewise unhelpful

because it relates to the incorporation of limitations into a hypothetical question to the vocational

expert, a benefit that Plaintiff was not afforded in this case. On remand, the ALJ is free to accept

Dr. Woods’s opinion whole-cloth, or she may reject any or all of the opinion provided that she give

an appropriate explanation. I simply cannot speculate as to the ALJ’s intentions in this regard

based on the record before me. 4

                                             III. CONCLUSION

        Under the Social Security regulations, a federal district court reviewing the decision of the

Commissioner denying benefits has three options.                It may affirm the decision, reverse the



4 In light of the above ruling, I need not consider Plaintiff’s argument that the ALJ failed to consider her work
history. On remand, the ALJ may consider this and any other relevant information as appropriate. I make
no findings as to the import of Plaintiff’s work history to the issues in this case.

                                                       9
decision and award benefits directly to a claimant, or remand the matter to the Commissioner for

further consideration. 42 U.S.C. § 405(g) (sentence four). In light of an objective review of all

evidence contained in the record, I find that the ALJ’s decision is not supported by substantial

evidence because, in discussing her RFC findings, the ALJ failed to adequately address Plaintiff’s

impairments and the relevant medical opinions at step two of her analysis. The case therefore

is remanded for further consideration in light of this Opinion. In remanding on the points herein,

I make no findings as to whether Plaintiff is or is not disabled. Indeed, had this case proceeded

past step two of the analysis, it is quite plausible that my ruling here would have been very

different. I cannot speculate, however, based on facts not before me, and I cannot properly

evaluate the ALJ’s opinion on the record as it stands. For these and all of the above reasons,

Plaintiff’s Motion for Summary Judgment is granted to the extent set forth herein, and Defendant’s

Motion for Summary Judgment is denied to that same extent. An appropriate Order follows.




                                               10
                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    ELIZABETH SUSAN ANDERSON,                  )
                                               )
                     Plaintiff,                )
                                               )
            vs.                                )   Civil Action No. 1:18-204
                                               )
    ANDREW M. SAUL, Commissioner of            )
    Social Security, 1                         )
                                               )
                     Defendant.                )
                                               )
                                               )
    AMBROSE, Senior District Judge




                                      ORDER OF COURT

         AND NOW, this 25th day of September, 2019, after careful consideration of the

submissions of the parties and for the reasons set forth in the Opinion accompanying this Order,

it is ordered that Plaintiff’s Motion for Summary Judgment [ECF No. 8] is GRANTED to the extent

that Plaintiff seeks remand for further consideration and the matter is REMANDED to the

Commissioner for further proceedings consistent with the Opinion attached hereto. Defendant’s

Motion for Summary Judgment [ECF No. 11] is DENIED.

                                                    BY THE COURT:


                                                    /s/ Donetta W. Ambrose
                                                    Donetta W. Ambrose
                                                    U.S. Senior District Judge



1Andrew M. Saul became the Commissioner of Social Security on June 18, 2019, and is automatically
substituted as the Defendant in this suit pursuant to Federal Rule of Civil Procedure 25(d).
